Citation Nr: 0700460	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  00-24 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1986 to September 1990.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2000 rating decision by the Oakland Regional Office (RO) of 
the Department of Veterans Affairs (VA) that increased the 
rating for the veteran's chronic low back pain disorder from 
10 percent to 20 percent disabling.  In January 2004, the RO 
continued to rate the veteran's chronic low back pain 
disorder as 20 percent disabling and assigned a separate 10 
percent evaluation for neurological impairment of the right 
lower extremity.


FINDINGS OF FACT

The veteran's low back disorder is manifested by severe 
intervertebral disc syndrome with recurrent intermittent 
relief and characteristic pain.


CONCLUSION OF LAW

A 40 percent schedular rating is warranted for the veteran's 
low back disorder. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.71a, Diagnostic Codes (Codes) 
5289, 5292, 5293, 5295 (2002, and as revised effective 
September 23, 2002); Codes 5235-5243(from September 26, 
2003), 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim of entitlement to 
increased rating for his low back disorder and has been 
notified of the information and evidence necessary to 
substantiate the claim and of the efforts to assist him.  In 
a letter dated in August 2004, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim; of what part of that evidence he was to 
provide, and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  The April 2004 letter advised the veteran to 
submit "any evidence in [his] possession that pertains to 
[his] claim."  The claim was subsequently readjudicated by a 
June 2006 supplemental statement of the case (SSOC).  

While complete VCAA notice was not given prior to the rating 
decision on appeal, and such notice would have been 
impossible as the VCAA was not enacted until a later date, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  Proper notice was 
provided by the RO prior to the transfer and certification of 
the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  

An October 2006 letter notified the appellant of the type of 
evidence needed to evaluate the disability rating and to 
determine the effective date of an award in regards to the 
claims of entitlement to increased ratings for his low back 
disorder. (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Regardless of whether the veteran was provided adequate 
notice of the types of evidence necessary to establish an 
appropriate disability rating or an effective date for the 
issue on appeal, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In determining if increased rating is warranted 
and the appropriate effective date for any increased rating, 
consideration is given to the evidence which shows the 
severity of the disability and when any increase in severity 
might have occurred.  38 U.S.C.A. § 5110(b).  

In view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all such evidence, including 
providing him with VA examinations, the Board concludes that 
there was no prejudice to the veteran due to any failure to 
notify him as to the type of evidence necessary for an 
increased rating and to establish the effective date.  VA's 
duty to assist is satisfied.  It is not prejudicial to the 
veteran for the Board to proceed with appellate review.

II.  Factual Background

A March 1998 treatment record from R. A. M., M.D., a private 
physician, showed that the veteran's gate was normal.  Range 
of motion studies revealed that forward flexion was to 70 
degrees; extension was to 5 degrees; lateral bending to the 
right was 30 degrees and to the left was 45 degrees; and 
rotation to the right was 40 degrees and to the left was 40 
degrees.  Flexion and extension produced pain at the 
lumbosacral junction.  SI joint test was negative.  Straight 
leg raise maneuver caused low back pain at 90 degrees on the 
right, and was negative on the left.  Deep tendon reflexes 
were 2/4 for biceps, triceps, knee, and ankle jerks.  Sensory 
testing showed hyposensitivity of the right dermatome.  The 
diagnosis was lumbosacral sprain/strain with possible right 
L5 radiculopathy.   

May 1999 to July 1999 treatment records from Sacramento 
County Mental Health Plan noted that the veteran had 
continuous back pain.  

March 1999 records from G. H. L., M.D., a private physician, 
noted complaints of at least constant slight pain in the 
right low back with numbness.  The pain increased with 
activities.  Physical examination included range of motion 
studies that revealed forward flexion to 60 degrees and 
extension to 60 degrees.  Lateral bending to the right was to 
70 degrees and to the left was to 60 degrees.  Rotation to 
the right was to 60 degrees and to the left was to 70 
degrees.  Patellar reflexes were absent on the right side.  
The veteran was tender in the mid and lower lumbar region, 
and in the right iliolumbar region.  The exam was negative 
for pelvic tilt, muscle spasm, and scoliosis.  His finger 
tips failed to touch his toes when the knees were extended.  
When he was sitting, it was by five inches and when he was 
standing, it was by 10 inches.  Straight leg raising in 
supine position was to 65 degrees on the right and to 75 
degrees on the left.  Straight leg raising in sitting 
position was to 90 degrees on the right and to 90 degrees on 
the left.  He had a decreased sensation from the knee down 
bilaterally, except for sparing of the medial heels 
bilaterally.  He stated that the decreased sensation was 
almost the same in all of the areas.  An MRI revealed some 
protrusion at L5-S1, and some degenerative changes.  No nerve 
root compression was noted.  The diagnosis was chronic low 
back pain with L5-S1 disc annular tear.  

June 1999 correspondence from B. A. C., M.D., a private 
psychiatrist, indicated that he reviewed a group of medical 
records when evaluating the veteran for Workers' Compensation 
psychiatric evaluation and noted treatment for the veteran's 
low back disorder. 
On January 2000 VA examination, the veteran reported that he 
reinjured his back in vehicle accidents in 1995 and 1997.  He 
indicated that he had lower back pain that radiated down his 
right lower extremity to his foot.  He also had complaints of 
neck pain.  Physical examination revealed that he walked 
painfully with a cane.  While standing he did not appear to 
be in pain and he was not grimacing.  He walked with a bent 
posture, lopsided to the right side.  He indicated that he 
felt electrical jolts going from the right lumbar spine down 
to his right foot.  There was normal lordosis of lumbar 
spine.  He could not forward flex or lateral flex his back 
due to pain.  He could hyperextend his back to about 5 
degrees before having terrible electrical type pain.  
Rotation of the back was limited to less than 30 degrees 
bilaterally.  There was no instability or crepitus of hips 
but there was tenderness with palpation of hips bilaterally.  
He had difficulty assuming a prone position and, once prone, 
he could hyperextend his right leg to 10 degrees and his left 
leg to 20 degrees.  X-rays of cervical, thoracic, and 
lumbosacral spines, as well as both hips, were negative.  The 
diagnosis was cervical, thoracic, lumbar, hip arthralgia.  
The examiner's impression was that the veteran lives with 
chronic pain and radiculopathy.  Some days were worse than 
others.  At the time examination, the veteran was having a 
very, very, bad day and was walking with a cane.  He required 
help to get dressed and undressed most days.  At the time of 
the examination, he was unable to resume work as a 
construction worker.  

March 2001 to December 2003 treatment records from Sacramento 
VA Medical Center (VAMC) showed treatment for chronic back 
pain and sciatica.  A June 2001 record noted that the veteran 
had complaints of constant low back pain and sciatica.  He 
was advised to take Diazepam to help with chronic back pain 
and muscle tension and anxiety/sleep issues.  It was 
specifically noted that the Diazepam was to be taken for 
anxiety/sleep/muscle spasms and that the veteran should 
consider physical therapy.  A May 2002 neurosurgery 
consultation report noted that the straight leg raise 
maneuver was negative bilaterally.  Deep tendon reflexes were 
absent in the right knee, 2+ in the left knee, and 1+ in the 
ankles.  It was determined that there was no need for 
surgical intervention at the time.  

On September 2002 VA examination, the examiner noted that a 
December 2001 MRI showed mild degenerative disc disease at 
L5-S1 with displacement of the left S1 nerve root.  The 
veteran had complaints of constant low back pain that 
radiated to the right leg with constant right leg numbness.  
His back pain was made worse with bending, sitting, and 
driving.  Physical examination included range of motion 
studies that revealed forward flexion to 70 degrees with 
pain, extension to 15 degrees, rotation to 45 degrees 
bilaterally, and lateral bending to 30 degrees bilaterally.  
Straight leg raising was to 55 degrees on the right with 
associated back pain and 90 degrees on the left without pain.  
Deep tendon flexes were 2+ above the waist and 2+ below the 
waist.  He was able to walk on his heels and toes and was 
able to tandem walk.    

On March 2004 VA examination, the veteran indicated that 
walking caused tingling 2-3 times a day.  He reported that 
when he sits for more than four minutes at a time, he 
experiences a burning in the right gluteal area and described 
this as knot-like, associated with numbness down the back of 
the leg and muscle soreness of the leg.  He stated that in 
the morning he limps when the leg is asleep and tingling, and 
he has to wait for the leg to regain feeling.  He denied any 
symptoms in the leg with flexion or hyperextension.  His 
medications consisted of Ibuprofen 1200-1800 mg at night, 
Lortab between 5 and 6 times a day, Clonazepam for sleep, 
Trazodone 50 mg, and Prazosin.  A physical examination 
revealed that the veteran did not appear to have severe 
discomfort getting out of a chair and his gait was smooth and 
well coordinated.  He had normal spinal curvatures and the 
back was nontender to palpation.  Flexion of the spine became 
painful at 45 degrees, extension was painful at 15 degrees, 
rotation was achieved bilaterally to 45 degrees without pain, 
and lateral bending was to 30 degrees bilaterally without 
pain.  Hips straight leg raising in the right was painful at 
85 degrees and on the left was to 90 degrees without pain.  
Deep tendon reflexes were 2+ above the waist and 2+ below the 
waist. 

June 2004 correspondence indicated that the veteran's claim 
for Workers' Compensation benefits was denied.  

August 2004 to April 2006 VA outpatient treatment records 
showed treatment for low back pain.  A January 2004 record 
indicated that his medications included Carbamazepine at 
bedtime, Clonazepam at bedtime for sleep and nightmares, 
Hydrocodone 5/Acetaminophen 500 mg as needed for back pain, 
Ibuprofen 600 mg, and Trazodone at bedtime for sleep and 
depression.  It was noted that the veteran was taking Vicodin 
8-12 times daily for hand and back pain, but that it made him 
shake.  

On May 2006 VA examination, it was noted that the claims file 
was reviewed.  During the examination, the veteran complained 
of constant low back pain.  He indicated that he would get 
flare-ups about once a year, which left him bed-ridden for 
three days.  He indicated that he couldn't bend at the waist 
or lift any weight, was able to stand without restriction, 
his walking was not limited, sitting for more than 15 to 10 
minutes gave him discomfort, and was taking anti-inflammatory 
medication, Lortab.  He reported that he was unable to walk 
on his toes or his heels because of foot numbness.  On 
physical examination, the examiner noted that the veteran 
walked with a normal gait.  He did not use any assistive 
devices for ambulation.  He was ambulating around the room 
during the examination process.  The examiner noted a 
moderate thoracolumbar scoliotic curvature to the spine.  The 
veteran exhibited no spasms or tenderness.  He exhibited 
forward flexion of the spine to 35 degrees; right lateral 
flexion was to 25 degrees; left lateral flexion was to 25 
degrees; and right and left lateral rotation was to 30 
degrees.  These motions all caused pain with decreased 
sensation to light touch in the right medial thigh and the 
right medial lower leg and also the left lateral thigh.  He 
had normal strength in dorsiflexion and plantar flexion of 
the ankle and the extensor hallucis longus musculature was 
normal on the right.  The straight leg raise maneuver was 
positive in the right at 60 degrees, and caused the sensation 
of stiffness in the right diffusely.  The examiner noted that 
regarding the Deluca factors, pain had a major functional 
impact.  Regarding the range of motion criteria, the examiner 
reported that after four repetitions, there was no additional 
decrease in the ranges of motion of the spine.  

III.  Criteria 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
Diagnostic Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.

At the outset, it is noteworthy that the portion of VA's 
Ratings Schedule pertaining to evaluation of disabilities of 
the spine was amended twice during the pendency of this 
appeal.  From their effective dates the veteran is entitled 
to a rating under the revised criteria (if such are found 
more favorable).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent rating if 
it is moderate with recurring attacks.  A 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief. 38 C.F.R. § 4.71a, 
Code 5293 (2002).

Under the interim revised criteria of Code 5293, effective 
September 23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  A 20 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months.

Note 1 provides that for the purposes of ratings under Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes. 38 C.F.R. § 4.71a, Code 5293 
(2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Code 5295 (2003).  Lumbosacral strain warrants a 20 percent 
rating where there is muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, Code 
5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 20 
percent rating if it is moderate and a 40 percent rating if 
it is severe. 38 C.F.R. § 4.71a, Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
unfavorable. 38 C.F.R. § 4.71a, Code 5289 (2003).  Complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle with marked deformity and ankylosis of major joints or 
without other joint involvement warrants a 100 percent 
rating. 38 C.F.R. § 4.71a, Code 5286 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes. Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse. 38 C.F.R. 
§ 4.45.

Under the criteria effective from September 26, 2003, 
lumbosacral strain and degenerative arthritis of the spine 
are rated under the general rating formula for rating 
diseases and injuries of the spine (outlined below). 38 
C.F.R. § 4.71a, Codes 5237 and 5242 (2006).  Intervertebral 
disc syndrome is rated under the general formula for rating 
diseases and injuries of the spine or based on incapacitating 
episodes (outlined above), whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25. 38 C.F.R. § 4.71a, Code 5243 (2006).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is to 140 degrees.  Third, 
in exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration. When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild. 38 C.F.R. § 4.124a, Code 8520 (2006).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV.   Analysis

Although the veteran's low back disorder was originally rated 
under Code 5295 for lumbosacral strain, the veteran's lumbar 
disc disease is variously shown to be manifested by symptoms 
characteristic of pronounced disc disease (see Code 5293 
prior to September 23, 2002), including neurological findings 
appropriate to the site of the diseased disc (sensation 
diminished in the approximate dermatomes of L5 in the right 
lower extremity on March 1998 treatment record from Dr. R. A. 
M.; performing range of motion studies caused pain on all 
motions with decreased sensation to light touch in the right 
medial thigh and the right medial lower leg on May 2006 VA 
examination), lumbar region muscle spasm (June 2001 record 
from Sacramento VAMC indicated that Diazepam was to be taken 
for muscle spasms/tension), deep tendon reflexes in the right 
knee were absent and 1+ in the ankle (May 2002 treatment 
records from Sacramento VAMC), and persistent complaints of 
chronic pain with radiculopathy regardless of any treatment 
modality (including prescribed narcotics).  While not all 
findings characteristic of pronounced disc disease are shown, 
the disability picture presented, including DeLuca factors, 
most nearly approximates one of severe disc disease, 
warranting a 40 percent (maximum schedular) rating under the 
pre-September 23, 2002 Code 5293 criteria.

A review of the record, as set forth above, fails to provide 
a basis for an evaluation greater than 40 percent. The most 
recent VA examination indicated that the veteran walked with 
a normal gait without an assistive device. No weakness, 
spasm, or tenderness was noted. The most prominent 
manifestation of the service-connected disability at issue 
was debilitating low back pain. Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months such as to warrant a 60 percent evaluation under 
the new rating criteria have not been reported. Rating codes 
based on limitation of motion and lumbosacral strain allow 
for a maximum rating of 40 percent. Unfavorable ankylosis 
warranting a 50 percent evaluation is not demonstrated. In 
short, no applicable criteria provide for a schedular rating 
in excess of 40 percent for the degree of disability shown. 

The Board observes that a separate evaluation of 10 percent 
has been assigned for neurological impairment of the right 
lower extremity associated with the low back disability at 
issue. Finally, the benefit of the doubt has been resolved in 
the veteran's favor to the extent indicated.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes (Codes) 5289, 5292, 5293, 5295 (2002, and as 
revised effective September 23, 2002); Codes 5235-5243(from 
September 26, 2003), 8520 (2006).

ORDER

A 40 percent rating is granted for the service connected low 
back disorder, subject to the law and regulations governing 
payment of monetary awards.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


